TERYL RESOURCES CORP. MANAGEMENT DISCUSSION AND ANALYSIS DATED APRIL 29, 2009 The following discussion of the results of operations of Teryl Resources Corp. (“the Company”) for the third quarter ended February 28, 2009, and in comparison to the prior year, should be read in conjunction with the Company’s Audited Financial Statements and accompanying notes for the fiscal year ended May 31, Overall Performance The Company is engaged in the acquisition, exploration and development of natural resource properties. The Company currently has mineral property interests in Arizona, Alaska and British Columbia. The main exploration and development work over the last several years has taken place on the Gil claims (gold prospect) located in the Fairbanks Mining District, Alaska. The Gil joint venture, with Kinross Gold Corporation, is divided into several mineralized zones including the Main Gil and the North Gil. The Gil claims are adjacent to the producing Fort Knox deposit owned by Kinross Gold Corporation. Teryl, Inc., a subsidiary of the Company, owns a 20% working interest and Kinross Gold has an 80% working interest in the Gil joint venture. The Company, through its subsidiary, Teryl, Inc., owns a 100% interest in the West Ridge claims, subject to a 1% NSR to the State of Alaska, located in the Fairbanks Alaska mining district. Also through its subsidiary, Teryl, Inc., the Company owns 28 claim blocks, consisting of 602 acres in the Warren Mining District, Cochise County, Arizona. Selected Interim Information The following information is derived from our interim financial statements for the nine month periods ended February 28, 2009 and February 29, 2008 and the most recently completed financial year ended May 31, 2008: February 28, 2009 February 29, 2008 May 31, 2008 Net sales or total revenues 14,985 13,178 $ 30,749 Net loss before discontinued items or extraordinary items - total (301,645 ) (368,771 ) (1,142,796 ) - per share – basic and diluted (0.006 ) (0.009 ) (0.03 ) Total assets 3,243,315 4,157,277 3,486,056 Total long-term financial liabilities $nil $nil $ nil Cash dividends declared per share $nil $nil $ nil Results of Operations The following discussion of the results of operations of the Company for the third fiscal quarter ending February 28, 2009 and in comparison to the prior year should be read in conjunction with the Company’s Audited Financial Statements and accompanying notes for the year ended May 31, 2008. The Company’s reporting currency is the Canadian dollar. All amounts in this discussion are expressed in Canadian dollars. -1- The financial data has been prepared in accordance with Canadian GAAP and the significant accounting policies are stated in Note 3 to the financial statements, the reporting currency is Canadian dollars. During the nine months ended February 28, 2009, the Company’s oil and gas operations had income of $14,985 compared to income of $13,178 for 2008. The Company currently has interests in three drilled wells in Kentucky, along with the three wells in Texas owned by its subsidiary, Teryl, Inc. Results of Operations for the nine months ended February 28, 2009 as compared to the nine months ended February 29, 2008 General and Administrative Expenses During the nine months ended February 28, 2009, the Company received $14,985 in revenues from operations as compared to $13,178 in revenues for the nine months ended February 28, 2008. The Company realized a net loss of $301,645 compared to a net loss of $368,771 for the quarter ended February 29, 2008.Audit, accounting and legal fees for the 2009 period decreased to $55,724 compared to $68,579 in 2008, due to a reduction in legal services required by the Company.Filing fees and electronic data services decreased to $14,455 from $53,070 in 2008, as all of the costs associated with electronic filing to bring SEC filings up to date and registration on the Frankfurt Exchange occurred during the 2008 period.
